In a proceeding under section 90 of the Judiciary Law, to discipline respondent, an attorney, motion by petitioner to confirm the Special Referee’s report, recommending disbarment, granted; report confirmed, respondent disbarred and his name stricken from the roll of attorneys. Nolan, P. J., Ughetta, Christ and Brennan, JJ., concur; Pette, J., dissents and votes to confirm the report to the extent of suspending respondent for three years, with the following memorandum: Under all the circumstances, particularly respondent’s excellent beckground, his youth and inexperience at the Bar, and the unsettled state of the law with respect to an attorney’s right to plead the Fifth Amendment at the time he testified, I believe that the drastic punishment of disbarment is unwarranted and that a suspension of three years would better serve the ends of justice.